Citation Nr: 1106062	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-03 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The appellant served on active duty from May 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the appellant's claim of entitlement 
to service connection for PTSD and assigned a 30 percent 
disability rating, effective October 6, 2003.  The appellant 
submitted a Notice of Disagreement with this assignment in June 
2007, and timely perfected his appeal in January 2009.

This claim was previously before the Board in March 2010, at 
which time it was remanded for additional evidentiary 
development.  The Board is obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of the claim.  In his January 2009 
Substantive Appeal [VA Form 9] he declined the option of 
testifying at a personal hearing.


FINDINGS OF FACT

1.  The appellant's PTSD is productive of anxiety, limited social 
relationships, anger, and irritability.

2.  The competent evidence of record does not show that the 
appellant's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 
4.126, and 4.130, Diagnostic Code 9411 (2010).

2.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and her representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The instant claim arises from a granted claim of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 
2002).  Compliance with the first Pelegrini II element requires 
notice of these five elements in initial ratings cases.  See 
Dunlop v. Nicholson, 21 Vet. App. 112 (2006). 

Prior to the initial February 2007 adjudication of the 
appellant's service connection claim of entitlement to service 
connection for PTSD, a notice letter issued in October 2005 fully 
satisfied the duty to notify and assist provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  Notice letters dated in March 2006 and 
August 2006 informed the appellant of how VA determines the 
appropriate disability rating or effective date to be assigned 
when a claim is granted, consistent with the holding in 
Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).  The RO provided the 
appellant with appropriate VA examinations in June 2004, December 
2006, April 2009, and September 2010.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the appellant's service-connected PTSD since he was 
last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA 
examination reports are thorough and supported by VA outpatient 
treatment records.  The examinations in this case are adequate 
upon which to base a decision.

Additionally, the Board finds there has been substantial 
compliance with its March 2010 remand directives.  The Board 
notes that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the Appeals Management Center (AMC) 
scheduled the appellant for a medical examination and the 
appellant attended that examination.  Additional VA and private 
treatment records were also associated with the claims file.  The 
AMC later issued a Supplemental Statement of the Case in November 
2010.  Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  
Therefore, in light of the foregoing, the Board will proceed to 
review and decide the claim based on the evidence that is of 
record consistent with 38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Based on the foregoing, the Board finds that the 
appellant has had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of the 
adjudication is not affected.

II.  The Merits of the Claim

In February 2007, a rating decision granted the appellant's claim 
of entitlement to service connection for PTSD and assigned a 30 
percent disability rating, effective October 6, 2003.  The 
appellant contends that the currently assigned disability rating 
does not adequately reflect the current level of severity of his 
disability.



Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
See 38 C.F.R. § 4.7 (2010).  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2 (2010); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Since the appellant appealed 
the initial rating assigned for his PTSD, the entire body of 
evidence is for equal consideration.  Consistent with the facts 
found, the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general rating 
formula for mental disorders.  See 38 C.F.R. § 4.130 (2010).  
Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the 
evidence considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent disability rating requires:

Occupational and social impairment with an 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as depressed mood; anxiety; 
suspiciousness; panic attacks (weekly or 
less often); chronic sleep impairment; and 
mild memory loss (such as forgetting 
names, directions and recent events).

A 50 percent disability evaluation requires:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships.  




A 70 percent disability evaluation requires:

Occupational and social impairment with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals that 
interfere with routine activities; speech 
that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately, and 
effectively; impaired impulse control, such 
as unprovoked irritability with periods of 
violence; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances, including work or a work-
like setting; and inability to establish 
and maintain effective relationships.  

A 100 percent disability evaluation requires: 

Total occupational and social impairment, 
due to symptoms such as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or name. 

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Global Assessment of Functioning (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Richard v. 
Brown, 9 Vet. App. 266 (1996) citing the DSM-IV.  Rating agencies 
are charged with the responsibility of being thoroughly familiar 
with DSM-IV in order to apply the general rating criteria for 
rating mental disorders.  See 38 C.F.R. § 4.130 (2010).

Analysis

Review of the evidence of records reveals that at no time did the 
appellant present with a flattened affect.  His speech was 
consistently considered normal and spontaneous and he did not 
experience panic attacks.  His thought process and communication 
skills were considered normal, but there was some indication of 
mild impairment of memory.  Of note however, are the appellant's 
consistent complaints of anxiety, significant irritability, anger 
and avoidance of others.  Based on these factors, the appellant's 
social and work relationships are very limited.  See VA 
Examination Reports, June 9, 2004, December 9, 2006, April 3, 
2009, and September 18, 2010.

In December 2006, the appellant's wife submitted a statement 
indicating that she and the appellant had moved to a smaller city 
due to the noise and congestion in their prior city of residence.  
The appellant's wife stated that the appellant wears hearing 
protection because noises bothered him so significantly.  She 
further stated that she used plastic utensils to eat because the 
noise of regular silverware bothered the appellant so greatly.  
She noted that the appellant did not care to go out in public and 
frequently wet the bed due to his anxiety attacks.  The appellant 
preferred to isolate himself from others to work on his computer.  
See Wife's Statement, December 4, 2006.

In March 2007, the appellant sought treatment at the VA Medical 
Center (VAMC), at which time he described episodes of heightened 
anxiety, particularly in response to certain cues, (i.e. noisy 
environments, his wife's mannerisms), which caused him to 
experience tightness of the chest.  He denied experiencing rapid 
breathing or lightheadedness.  See VAMC Treatment Note, March 12, 
2007.  In September 2008, the appellant continued to complain of 
excessive irritability, with noise intolerance noted as a 
significant problem.  The appellant endorsed some depression, 
stating that periodically he did not care if something were to 
happen to him, but he strongly denied any suicidal ideation, 
indicating strong spiritual beliefs.  See VAMC Treatment Note, 
September 22, 2008.  In September 2010, the appellant complained 
of bouts of depression and anxiety with periodic panic attacks 
upon waking up, following nightmares.  See VAMC Treatment Note, 
September 10, 2010.

The aforementioned medical evidence beginning in June 2004 shows 
a fairly consistent picture of the appellant's PTSD 
symptomatology.  While the Board is aware of the appellant's 
anger, irritability, and anxiety, there is no indication that he 
suffers from the criteria set for above for a 50 percent 
disability rating.  Furthermore, at no time has the appellant 
demonstrated deficiencies including suicidal ideation, 
obsessional rituals interfering with routine activities, 
illogical speech, near-continuous panic or depression, impaired 
impulse control, periods of violence, neglect of personal 
hygiene, delusions or hallucinations, homicidal ideation, or the 
inability to perform activities of daily living.  See VA 
Examination Reports, June 9, 2004, December 9, 2006, April 3, 
2009, and September 18, 2010; see also VAMC Treatment Notes, 
March 12, 2007, September 22, 2008, and September 10, 2010.

The appellant's GAF scores for this time period ranged from 45 to 
60.  A GAF score of 41 to 50 shows "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  See DSM-IV at 44-47.

The Board notes that an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage rating to 
be assigned.  See VAOPGCPREC 10-95.  In the present case, the 
appellant's GAF scores vary significantly.  Ultimately, however, 
the Board does not find that the lower GAF score of 45 is 
consistent with the other symptoms demonstrated by the appellant.  
As stated above, the appellant has not demonstrated suicidal 
ideation, severe obsessional rituals, frequent shoplifting or any 
serious impairment.  

The appellant's main argument is that he should be compensated at 
a higher rate for his PTSD.  The medical evidence simply does not 
support the appellant's contention and, therefore, a higher 
rating is not warranted.  The Board concludes his overall level 
of disability more nearly approximates that consistent with a 30 
percent rating during the entire period.  As the preponderance of 
the evidence is against the appellant's claim, the benefit-of-
the-doubt rule does not apply, and the appellant's claim of 
entitlement to an increased disability evaluation for PTSD must 
be denied.  See 38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


